
	

115 S309 IS: Community-Based Independence for Seniors Act
U.S. Senate
2017-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 309
		IN THE SENATE OF THE UNITED STATES
		
			February 6, 2017
			Mr. Grassley (for himself and Mr. Cardin) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To establish a Community-Based Institutional Special Needs Plan demonstration program to target
			 home and community-based care to eligible Medicare beneficiaries.
	
	
		1.Short title
 This Act may be cited as the Community-Based Independence for Seniors Act.
 2.FindingsCongress makes the following findings: (1)Community-based services play an essential role in keeping individuals healthy.
 (2)Without community-based long-term services and supports, which are not typically covered by Medicare, seniors frequently experience negative health outcomes and lose their ability to live independently.
 (3)Seniors who deplete their resources often have no option but to turn to Medicaid for coverage of long-term care expenses.
 (4)Targeting community-based services and supports to at-risk seniors can help these individuals avoid depleting their assets and becoming Medicaid dependent.
			3.Community-based institutional special needs plan demonstration
 (a)In generalThe Secretary of Health and Human Services (referred to in this section as the Secretary) shall establish a Community-Based Institutional Special Needs Plan demonstration program (in this section referred to as the CBI–SNP demonstration program) to prevent and delay institutionalization under the Medicaid program among eligible low-income Medicare beneficiaries.
			(b)Establishment
 (1)In generalThe Secretary shall enter into agreements with not more than 5 eligible MA plans to conduct the CBI–SNP demonstration program. Each such eligible MA plan may enroll up to 1,000 eligible low-income Medicare beneficiaries (including new enrollees) in such program.
 (2)Use of Part C rebate to furnish certain benefitsUnder the CBI–SNP demonstration program, an eligible MA plan selected to participate in such program shall use the rebate that the plan is required (under section 1854 of the Social Security Act (42 U.S.C. 13954–24)) to provide to eligible low-income Medicare beneficiaries enrolled in the plan in order to furnish, as supplemental benefits under section 1852(a)(3) of such Act (42 U.S.C. 1395w–22(a)(3)) and notwithstanding any waivers under section 1915(c) of such Act (42 U.S.C. 1396n(c)), benefits to such beneficiaries, including long-term care services and supports, that the Secretary determines appropriate for the purposes of the CBI–SNP demonstration program, such as—
 (A)homemaker services; (B)home delivered meals;
 (C)transportation services; (D)respite care;
 (E)adult day care services; and (F)non-Medicare-covered safety and other equipment.
 (c)Eligible MA planIn this section, the term eligible MA plan means a specialized MA plan for special needs individuals (as defined in section 1859(b)(6) of the Social Security Act (42 U.S.C. 1395w–28(b)(6))) that—
 (1)has experience in offering special needs plans for nursing home-eligible, non-institutionalized Medicare beneficiaries who live in the community;
 (2)has experience working with low income beneficiaries, including low income beneficiaries dually eligible for benefits under titles XVIII and XIX of such Act;
 (3)has a service area in a State that has agreed to make available to the Secretary Medicaid data necessary for purposes of conducting the independent evaluation required under subsection (j); and
 (4)meets such other criteria as the Secretary may require. (d)Eligible low-Income Medicare beneficiary definedIn this section, the term eligible low-income Medicare beneficiary means an individual who is—
 (1)a Medicare Advantage eligible individual (as defined in section 1851(a)(3) of the Social Security Act (42 U.S.C. 1395w–21(a)(3)));
 (2)a subsidy eligible individual (as defined in section 1860D–14(a)(3)(A) of such Act (42 U.S.C. 1395w–114(a)(3)(A)));
 (3)not eligible to receive benefits under title XIX of the Social Security Act; (4)unable to perform two or more activities of daily living (as defined in section 7702B(c)(2)(B) of the Internal Revenue Code of 1986); and
 (5)age 65 or older. (e)Special election periodNotwithstanding sections 1852(e)(2)(C) and 1860D–1(b)(1)(B)(iii) of the Social Security Act (42 U.S.C. 1395w–21(e)(2)(C); 1395w–101(b)(1)(B)(iii)), an eligible Medicare beneficiary may, other than during the annual, coordinated election periods under such sections—
 (1)discontinue enrollment in a Medicare Advantage plan not participating in the CBI–SNP demonstration program and enroll in an eligible MA plan participating in such program if the beneficiary resides in the participating plan's service area; and
 (2)discontinue enrollment under the original medicare fee-for-service program under parts A and B of title XVIII of such Act and the enrollment in a prescription drug plan under part D of such title and enroll in an eligible MA plan participating in the CBI–SNP demonstration program if the beneficiary resides in the participating plan's service area.
 (f)Beneficiary educationThe Secretary shall help to educate eligible Medicare beneficiaries on the availability of the CBI–SNP demonstration program through State Health Insurance Assistance Programs and other organizations dedicated to assisting seniors with Medicare benefits and enrollment.
 (g)DurationThe CBI–SNP demonstration program shall be implemented not later than January 1, 2018, and shall be conducted for a period of 5 years.
 (h)Budget neutralityIn conducting the CBI–SNP demonstration program, the Secretary shall ensure that the aggregate payments made by the Secretary do not exceed the amount which the Secretary estimates would have been expended under titles XVIII and XIX of the Social Security Act (42 U.S.C. 1395 et seq., 1396 et seq.) if the CBI–SNP demonstration program had not been implemented.
 (i)Expansion of demonstration programTaking into account the evaluation under subsection (j), the Secretary may, through notice and comment rulemaking, expand (including implementation on a nationwide basis) the duration and scope of the CBI–SNP demonstration program under title XVIII of the Social Security Act, other than under the original medicare fee-for-service program under parts A and B of such title, to the extent determined appropriate by the Secretary, if the requirements of paragraphs (1), (2) and (3) of subsection (c) of section 1115A of the Social Security Act (42 U.S.C. 1315a), as applied to the testing of a model under subsection (b) of such section, applied to the CBI–SNP demonstration program.
			(j) Independent evaluation and reports
 (1)Independent evaluationThe Secretary shall provide for the evaluation of the CBI–SNP demonstration program by an independent third party. Such evaluation shall be completed using evaluation criteria that are clearly articulated prior to the implementation of such program. Such criteria shall include specific goals of such program, hypotheses being tested, and clear data collection and reporting requirements, recognizing that definitions, benefits, and program requirements for long-term care services and supports vary across States. Such evaluation shall determine whether the CBI–SNP demonstration program has—
 (A)improved patient care; (B)reduced hospitalizations or rehospitalizations;
 (C)reduced or delayed Medicaid nursing facility admissions and lengths of stay; (D)reduced spend down of income and assets for purposes of becoming eligible for Medicaid; and
 (E)improved quality of life for the demonstration population and beneficiary and caregiver satisfaction.
 (2)ReportsNot later than January 1, 2022, the Secretary shall submit to Congress a report containing the results of the evaluation conducted under paragraph (1), together with such recommendations for legislative or administrative action as the Secretary determines appropriate. In preparing such report, the Secretary shall use at least 3 years worth of data under the CBI–SNP demonstration program.
				(k)Funding
 (1)Funding for implementationFor purposes of administering the CBI–SNP demonstration program (other than the evaluation and report under subsection (j)), the Secretary shall provide for the transfer from the Federal Hospital Insurance Trust Fund under section 1817 of the Social Security Act (42 U.S.C. 1395i) and the Federal Supplementary Medical Insurance Trust Fund under section 1841 of such Act (42 U.S.C. 1395t), in such proportion as the Secretary determines appropriate, of $3,000,000 to the Centers for Medicare & Medicaid Services Program Management Account.
 (2)Funding for evaluation and reportFor purposes of carrying out the evaluation and report under subsection (j), the Secretary shall provide for the transfer from the Federal Hospital Insurance Trust Fund under such section 1817 and the Federal Supplementary Medical Insurance Trust Fund under such section 1841, in such proportion as the Secretary determines appropriate, of $500,000 to the Centers for Medicare & Medicaid Services Program Management Account.
 (3)AvailabilityAmounts transferred under paragraph (1) or (2) shall remain available until expended. (l)Paperwork reduction actChapter 35 of title 44, United States Code, shall not apply to the testing and evaluation of the CBI–SNP demonstration program.
			
